DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-21) and Species-a in the reply filed on 3-9-21 is acknowledged. Claims 22-30, drawn to Invention II, were cancelled in the same reply.

Claim Objections
Claim 11 is objected to because of the following informalities: line 3, “na” should be amended to read “an”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12, 14-15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite in that the claim indicates that the first and second substrates absorb at a given wavelength range but does not indicate what is absorbed. 

Claim 5 is indefinite in that the limitation of “wherein the second glass-based substrate comprises a hydroxyl (-OH) concentration than about 5 ppm” appears to be missing words between “concentration” and “than” such that one cannot determine the scope of the claim – the hydroxyl concentration of the second substrate. Clarification is respectively requested. For purposes of examination the claim is considered to indicate that which is in the originally filed application (¶30): wherein the second glass-based substrate comprises a hydroxyl concentration less than about 5 ppm.

Claims 14-15 are indefinite in that the claim indicates that the first and second substrates transmit a given wavelength range but does not indicate what is transmitted. 

Claim 21 is indefinite in that the claim indicates that the second substrates absorb at a given wavelength range but does not indicate what is absorbed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dabich (US 2016/0268541 A1). Claims 1 and 7-8, Dabich teaches an article comprising a first glass-based substrate (fused silica) and a second glass-based substrate (fused silica) with a joining bond/seal local and directly therebetween. The substrates absorb laser radiation near infrared in a range of 780nm to 5000nm (¶s 8-9, 12, 156). The limitation of the bond being “laser-induced” refers to a method of making the bond and not to a structural limitation for the claimed article. It is noted, however, that Dabich teaches a laser-induced bond. Claim 6, the area of the bond/seal has width of 0.06-2mm (¶ 80; i.e. 60-200 micrometers). Claim 9, Figure 2 demonstrates the first and second substrates to be panes of glass given they are flat with a distinct width, length and height (¶s 26, 76). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dabich as applied to claims 1 and 6-9 above, and further in view of Plotnichenko – Hydroxyl groups in high purity silica glass – submitted with Information Disclosure Statement of 7-10-19. Claims 2-3 and 5, see the discussion of Dabich above. Also, Dabich does not discuss the presence of a hydroxyl concentration with this concentration being greater than about 300 ppm (claim 2). However, Plotnichenko teaches that the hydroxyl group is a known impurity in silica glass (pg 1, col 1, ¶ 1) and that the concentration impacts the optical properties of the glass. It would have been obvious to a person of ordinary skill in the art at the time the invention was made that the silica glass of Dabich includes an impurity of the hydroxyl group. Plotnichenko teaches a hydroxyl concentration of less than 0.01ppm to more than 1000ppm for high purity glass; and it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Dabich that the hydroxyl group has the concentration taught Plotnichenko in the interest of a higher purity glass. With respect to using two pieces of glass with the different hydroxyl concentrations recited in claim 5, one skilled the art at the time the invention was made would have recognized the ability to bond different glasses, i.e., each glass as a high ppm of the hydroxyl group, each glass as a low ppm of the hydroxyl group, or a mixture of one having a high ppm of the hydroxyl group with one having a low ppm of the hydroxyl group – to achieve a different aesthetic and properties as desired. Claim 4, Dabich recites each silica glass recited in claim 4 (¶ 18). It is noted that items in parenthesis, in a claim, are not given patentable weight.

Claim(s) 10-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dabich in view of Plotnichenko – Hydroxyl groups in high purity silica glass – submitted with Information Disclosure Statement of 7-10-19. Claims 10-18, the above discussion of Dabich in view of Plotnichenko applies herein. Claim 10, with respect to the limitation of about 300 ppm, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Dabich that the hydroxyl group has the concentration taught Plotnichenko in the interest of a higher purity glass. Claims 12-13 and 21, since the glass substrates of Dabich modified are the same as that claimed, the glass substrates are will have the same absorption percent of laser wavelengths in the range claimed. Claims 14-15, since the glass substrates of Dabich modified are the same as that claimed, the glass substrates are will have the same transmittance percent wavelengths in the range claimed. Claim 16, Dabich teaches a transparency at the bond/seal (¶ 7). Claim 17, in Dabich the bond/seal is a fraction of an overlap area of 100% between the first and second substrates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA L GRAY/Primary Examiner, Art Unit 1745